DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-22 are pending in the instant application. Claims 1-22 are under examination. 

Priority
	This application claims priority to US provisional application 63/045,625, filed on June 29, 2020. 
Claim Objections
Claims 3 and 11 are objected to because of the following informalities: misspelling of the word “anerobic”. The correct spelling is “anaerobic”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites “(f) recycling saline culture media”. It is unclear whether saline culture media is referring to the blended saline culture media recited in step (e), or is referring to a separate saline culture media. Further, there is no article preceding “saline culture media” to indicate antecedent basis. Therefore, this claim is indefinite. 
Claim 20 recites “centrifuging the washed extract to produce a washed extract”. There is insufficient antecedent basis for “the washed extract”. It is further unclear how centrifuging “the washed extract” produces “a washed extract”. 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230. 
	Regarding claim 1, Pais teaches the conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei (title). Pais teaches cultivating Haloferax mediterranei in highly saline medium using cheese whey as the substrate for the production of poly(3-hydroxybutyrate-co-3-hydroxyvalerate), P(3HB-co-3HV) (relevant to (a) preparing a support media with one or more strains of saline tolerant halophilic microorganisms) (abstract). Pais teaches acid hydrolysis provided a simple inexpensive method to obtain a cheese whey hydrolysate that was used for cultivation of H. mediterranei (relevant to (b) adding a volume of decomposed organic waste to said support media) (abstract). Pais teaches that batch bioreactor cultivation of H. mediterranei resulted in the production of an active biomass concentration of 7.54 g/L with a polymer content of 53%, and a volumetric productivity of 4.04 g/L per day (relevant to (c) growing the halophilic microorganisms in the media and (d) extracting PHA from said halophilic microorganisms) (abstract). 
	Regarding claim 2, Pais teaches that a cheese whey solution was prepared by dissolving 325 g whey powder in 1 L of 1.0 M HCl (p.225, 2nd column – Lactose and cheese whey hydrolysis). Pais teaches after cooling, the hydrolysate was neutralized and cooled to give glucose and galactose concentrations of 6-8 g/L each (relevant to decomposed organic waste comprises sugars) (p.225, 2nd column – Lactose and cheese whey hydrolysis). 
Regarding claim 4, Pais teaches using chemical hydrolysis of lactose to obtain its constituent monosaccharides, glucose and galactose (relevant to organic waste is decomposed by chemical hydrolysis) (p.225, 2nd column – Lactose and cheese whey hydrolysis). 
Regarding claim 5, Pais teaches that after cooling, the hydrolysate was neutralized by the addition of NaOH pellets, centrifuged for 1 hour at 7656 x g for the removal of suspended particles and used for supplementation of HS medium to give glucose and galactose concentrations of 6-8 g/L each (relevant to separating solids from said decomposed organic waste to produce an aqueous solution of nutrients) (p.225, 2nd column – Lactose and cheese whey hydrolysis). 
Regarding claim 8, Pais teaches Haloferax mediterranei is an extremely halophilic organism that belongs to the family of Halobacteriaceae, in the domain Archaea (p.224, 1st column – Introduction first paragraph). 
Regarding claim 9, Pais teaches that H. mediterranei requires high salt concentration for optimum cell growth, usually NaCl concentration above 22% w/v (p.224, 2nd column – 2nd paragraph), which falls within the claimed range of 5% to 30% (w/v). 
	Thus, the noted instant claims are anticipated by Pais and are being rejected as being known in the art before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 10, 12, and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, as applied to claims 1-2, 4-5 and 8-9 above, in view of Koller, “Recycling of Waste Streams of the Biotechnological Poly(hydroxyalkanoate) Production by Haloferax mediterranei on Whey”, International Journal of Polymer Science, 2015, Volume 2015, Article ID 370164, 8 pages.  
The teachings of Pais are discussed above. 
Regarding claim 10, Pais teaches the chemical hydrolysis of lactose to obtain its constituent monosaccharides, glucose and galactose from cheese whey (relevant to (a) decomposing organic waste into an aqueous solution of nutrients) (p.225, 2nd column – Lactose and cheese whey hydrolysis). Pais teaches the hydrolysate was cooled, neutralized with NaOH pellets, centrifuged for 1 hour at 7656 x g for the removal of suspended particles and used for supplementation of HS medium to give glucose and galactose concentrations of 6-8 g/L each (relevant to (b) removing solids from the aqueous solution) (p.225, 2nd column – Lactose and cheese whey hydrolysis). Pais teaches H. mediterranei was cultivated in a BioStat® B-Plus bioreactor (Sartorius, Germany) with a working volume of 2 L, in HS medium supplemented with hydrolyzed cheese whey to give glucose and galactose concentrations of approximately 8 g/L each (relevant to (e) growing the halophilic microorganisms in the saline growth media to produce a cell biomass of halophilic microorganisms that have synthesized PHA intracellularly) (p.226, 1st column – Batch bioreactor cultivation). Pais teaches the culture broth was centrifuged for 15 minutes at 4307 x g, the supernatant was discarded and the cell pellet was washed with NaCl 10% (w/v) (relevant to (f) harvesting the cell biomass from the media) (p.226, 1st column – Polymer extraction). Pais teaches polymer extraction was performed by hypo-osmotic shock (relevant to (g) extracting PHA from the cell biomass) (p.226, 1st column – Polymer extraction). 
	Pais does not teach (c) removing water from the particle-free aqueous solution to obtain a concentrated nutrient solution or (d) mixing the concentrated nutrient solution with halophilic microorganisms in a saline solution to produce a saline growth media. 
However, Koller teaches the PHA granules and cell debris were separated by profiting from the different densities by centrifugation, enabling the convenient separation of PHA granules by simple skimming, and water was removed from the salty cell debris suspension by heat treatment to produce a solid material (saline fraction SF) (relevant to extracting water from said solution of nutrients to concentrate nutrients) (p.4, 1st column – 2.7. PHA Recovery). Koller further teaches the salty material (saline fraction (SF)) was resuspended and used for shaking flask experiments, where, starting from the H. mediterranei medium described above, parts of NaCl (25% or 50%, resp.) or all of it (100%) were replaced by the salty waste material SD that stemmed from a previous cultivation (p.4, 1st column – 2.9. Recycling of Salty Cell Debris (SF-Experiment)). Koller teaches that salt-free cell debris was recycled as a complex nitrogen and phosphate source (yeast extract or SD or mixtures thereof) (relevant to concentrated nutrients) (p. 4, 1st column 2.10. Recycling of Salt-Free Cell Debris (SD-Experiment). Koller teaches that due to the high price that is featured by yeast extract, it still appears reasonable to substitute at least parts of the expensive source by cell debris (p.8, 1st column (ii)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pais to add the steps of removing water to obtain a concentrated nutrient solution and mixing the SD mixture (concentrated nutrient solution) with the media as taught by Koller, because Koller teaches that doing so was beneficial to substitute at least parts of the expensive source of yeast extract with cell debris. One of ordinary skill would reasonably expect that doing so would predictably result in less yeast extract being required while still extracting PHA from the halophilic microorganisms.  
Regarding claim 12, Pais teaches using chemical hydrolysis of lactose to obtain its constituent monosaccharides, glucose and galactose (relevant to organic waste is decomposed by chemical hydrolysis) (p.225, 2nd column – Lactose and cheese whey hydrolysis). 
Regarding claim 14, Pais teaches Haloferax mediterranei is an extremely halophilic organism that belongs to the family of Halobacteriaceae, in the domain Archaea (p.224, 1st column – Introduction first paragraph). 
Regarding claim 15, Pais teaches that H. mediterranei requires high salt concentration for optimum cell growth, usually NaCl concentration above 22% w/v (p.224, 2nd column – 2nd paragraph), which falls within the claimed range of 5% to 30% (w/v). 
Regarding claim 16, Pais does not teach recycling the saline growth media after cell biomass removal or adding halophilic microorganisms to the recycled saline growth media. 
However, Koller teaches the PHA granules and cell debris were separated by profiting from the different densities by centrifugation, enabling the convenient separation of PHA granules by simple skimming, and water was removed from the salty cell debris suspension by heat treatment to produce a solid material (saline fraction SF) (relevant to extracting water from said solution of nutrients to concentrate nutrients) (p.4, 1st column – 2.7. PHA Recovery). Koller teaches the salty material (saline fraction (SF)) was resuspended and used for shaking flask experiments, where, starting from the H. mediterranei medium described above, parts of NaCl (25% or 50%, resp.) or all of it (100%) were replaced by the salty waste material SD that stemmed from a previous cultivation (p.4, 1st column – 2.9. Recycling of Salty Cell Debris (SF-Experiment)). Koller further teaches that the low production of protein in the recycling experiment resulted in a sudden increase of the polymer content in the entire cell mass already at the beginning of the cultivation, and the final PHA content in cells amounted to approximately 70% (w/w) that is nearly identical to the “original” fermentation on 300 L scale (see Table 1) (p. 4, 2nd column – 3.1. Recycling of the Salty Supernatant (SSF-Experiment) 3rd paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recycled the saline growth media and added halophilic microorganisms to the recycled saline growth media, because Koller teaches that doing so was beneficial in immediately increasing the polymer content in the entire cell mass without affecting the final PHA content in cells. 

Claims 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, in view of Koller, “Recycling of Waste Streams of the Biotechnological Poly(hydroxyalkanoate) Production by Haloferax mediterranei on Whey”, International Journal of Polymer Science, 2015, Volume 2015, Article ID 370164, 8 pages as applied to claims 10, 12, and 14-16 above, and further in view of Song et al., “Wastewater recycling technology for fermentation in polyunsaturated fatty acid production”, Bioresource Technology, 2017, vol. 235, pp. 79-86.
The teachings of Pais and Koller are discussed above. 
Regarding claim 6, Pais does not teach extracting water from said solution of nutrients to concentrate the nutrients and recycling extracted water from said solution of nutrients. 
However, Koller teaches recycling of waste streams of the biotechnological poly(hydroxyalkanoate) production by Haloferax mediterranei on whey (title). Koller teaches PHA production based on surplus whey from dairy industry was accomplished by the extremely halophile archaeon Haloferax mediterranei. Koller teaches by using water for disrupting the cells, their high intracellular osmotic pressure of H. mediterranei leads to a suspension of unscratched PHA granules and cell debris in a salty solution (p.4, 1st column – 2.7. PHA Recovery). Koller teaches the PHA granules and cell debris were separated by profiting from the different densities by centrifugation, enabling the convenient separation of PHA granules by simple skimming, and water was removed from the salty cell debris suspension by heat treatment to produce a solid material (saline fraction SF) (relevant to extracting water from said solution of nutrients to concentrate nutrients) (p.4, 1st column – 2.7. PHA Recovery). 
Koller does not teach recycling extracted water from said solution of nutrients. 
However, Song teaches wastewater recycling technology for fermentation into polyunsaturated fatty acid production (title). Song teaches reducing fermentation-associated wastewater discharge and the cost of wastewater treatment, which further reduces the total cost of DHA and ARA production (abstract). Song further teaches that in 5-L fed-batch fermentation experiments, using this cross-recycle technology, the DHA and ARA yields were 30.4 and 5.13 g/L respectively, with no significant changes (P > 0.05) compared to the control group, and the water consumption was reduced by half compared to the traditional process (relevant to recycling extracted water from said solution of nutrients) (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of producing PHA taught by Pais by adding the step of extracting water taught by Koller and recycling the extracted water as taught by Song to arrive at the claimed invention, because Song teaches that wastewater recycling resulted in 50% less water consumption without affecting fatty acid production. One of ordinary skill would have found it beneficial to extract water to concentrate nutrients as taught by Koller and reuse the water as taught by Song to reduce water discharge and reduce production cost of the fatty acids because that reduces the production costs of PHAs to make it a more efficient process of producing polymer.  
Regarding claim 7, Pais does not teach wherein said decomposed organic waste added to said support media comprises a solution of said concentrated nutrients. 
However, Koller teaches the salty material (saline fraction (SF)) was resuspended and used for shaking flask experiments, where, starting from the H. mediterranei medium described above, parts of NaCl (25% or 50%, resp.) or all of it (100%) were replaced by the salty waste material SD that stemmed from a previous cultivation (p.4, 1st column – 2.9. Recycling of Salty Cell Debris (SF-Experiment)). Koller further teaches that the low production of protein in the recycling experiment resulted in a sudden increase of the polymer content in the entire cell mass already at the beginning of the cultivation, and the final PHA content in cells amounted to approximately 70% (w/w) that is nearly identical to the “original” fermentation on 300 L scale (see Table 1) (p. 4, 2nd column – 3.1. Recycling of the Salty Supernatant (SSF-Experiment) 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the concentrated nutrients as taught by Koller into the culture medium as taught by Pais, because Koller teaches that using the recycled salt fraction was beneficial in increasing polymer content in the entire cell mass at the beginning of cultivation, and the final PHA content in cells was nearly identical to the “original” fermentation conditions. 
Regarding claim 13, neither Pais nor Koller teach recycling water removed from the particle-free aqueous solution. 
However, Song teaches wastewater recycling technology for fermentation into polyunsaturated fatty acid production (title). Song teaches reducing fermentation-associated wastewater discharge and the cost of wastewater treatment, which further reduces the total cost of DHA and ARA production (abstract). Song further teaches that in 5-L fed-batch fermentation experiments, using this cross-recycle technology, the DHA and ARA yields were 30.4 and 5.13 g/L respectively, with no significant changes (P > 0.05) compared to the control group, and the water consumption was reduced by half compared to the traditional process (relevant to recycling extracted water from said solution of nutrients) (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of producing PHA taught by Pais by adding the step of extracting water taught by Koller and recycling the extracted water as taught by Song to arrive at the claimed invention, because Song teaches that wastewater recycling resulted in 50% less water consumption without affecting fatty acid production. One of ordinary skill would have found it beneficial to extract water to concentrate nutrients as taught by Koller and reuse the water as taught by Song to reduce water discharge and reduce production cost of the fatty acids because that reduces the production costs of PHAs to make it a more efficient process of producing polymer.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, as applied to claims 1-2, 4-5 and 8-9 above, and further in view of Zhou et al., “Enhanced volatile fatty acids production from anaerobic fermentation of food waste: A mini-review focusing on acidogenic metabolic pathways”, Bioresource Technology, 2018, Vol. 248, pp. 68-78.
The teachings of Pais are discussed above. 
Regarding claim 3, Pais does not teach wherein the organic waste is decomposed by anaerobic fermentation. 
However, Zhou teaches enhanced volatile fatty acids production from anaerobic fermentation of food waste (title). Zhou teaches that anaerobic digestion is preferred as an efficient strategy for resource recovery in terms of biogas or high value-added liquid products from food waste (p.69, 1.2. Anaerobic digestion (AD) of FW). Zhou teaches that volatile fatty acids have various applications including biological nitrogen removal, production of biodiesel, generation of electricity through microbial fuel cells, and synthesis of complex polymers (p.70, 2. VFAs production during AD of FW). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method of anaerobic fermentation taught by Zhou for the method of enzymatic hydrolysis taught by Pais to decompose the organic waste to arrive at the claimed invention. Both Zhou and Pais teach equivalent methods of decomposition of food waste to obtain nutrients. One of ordinary skill in the art would reasonably expect that substituting anaerobic fermentation of food waste for enzymatic hydrolysis of food waste would predictably yield decomposed food waste comprising nutrients that could be further utilized by halophilic microorganisms. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, as applied to claims 1-2, 4-5 and 8-9 above, in view of Koller, “Recycling of Waste Streams of the Biotechnological Poly(hydroxyalkanoate) Production by Haloferax mediterranei on Whey”, International Journal of Polymer Science, 2015, Volume 2015, Article ID 370164, 8 pages, as applied to claims 10, 12 and 14-16 above, and further in view of Zhou et al., “Enhanced volatile fatty acids production from anaerobic fermentation of food waste: A mini-review focusing on acidogenic metabolic pathways”, Bioresource Technology, 2018, Vol. 248, pp. 68-78.
Regarding claim 11, neither Pais nor Koller teach wherein said organic waste is decomposed by anaerobic fermentation. 
However, Zhou teaches enhanced volatile fatty acids production from anaerobic fermentation of food waste (title). Zhou teaches that anaerobic digestion is preferred as an efficient strategy for resource recovery in terms of biogas or high value-added liquid products from food waste (p.69, 1.2. Anaerobic digestion (AD) of FW). Zhou teaches that volatile fatty acids have various applications including biological nitrogen removal, production of biodiesel, generation of electricity through microbial fuel cells, and synthesis of complex polymers (p.70, 2. VFAs production during AD of FW). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method of anaerobic fermentation taught by Zhou for the method of enzymatic hydrolysis taught by Pais to decompose the organic waste to arrive at the claimed invention. Both Zhou and Pais teach equivalent methods of decomposition of food waste to obtain nutrients. One of ordinary skill in the art would reasonably expect that substituting anaerobic fermentation of food waste for enzymatic hydrolysis of food waste would predictably yield decomposed food waste comprising nutrients that could be further utilized by halophilic microorganisms. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, as applied to claims 1-2, 4-5 and 8-9 above, in view of Koller, “Recycling of Waste Streams of the Biotechnological Poly(hydroxyalkanoate) Production by Haloferax mediterranei on Whey”, International Journal of Polymer Science, 2015, Volume 2015, Article ID 370164, 8 pages, as applied to claims 10, 12, and 14-16 above, and further in view of Yu et al., “Microbial utilization and biopolyester synthesis of bagasse hydrolysates”, Bioresource Technology, 2008, Vol. 99, pp. 8042-8048.  
The teachings of Pais and Koller are discussed above. 
Regarding claim 17, Pais teaches centrifuging the hydrolysate to remove suspended particles. 
Neither Pais nor Koller teach filtering the aqueous solution of hydrolysates, blending the filtrate of the filtered solution of hydrolysates, or incubating the blended culture media and halophilic microbes. 
However, Yu teaches microbial utilization and biopolyester synthesis of bagasse hydrolysates (title). Yu teaches microbial utilization of the hydrolysates via biological oxidation to remove the inhibitors from process water for potential recycling and reuse (p.8043, 1st column – 1st paragraph). Yu teaches biosynthesis of polyhydroxyalkanoates (PHAs) on the hydrolysates for generation of additional value from biomass (p.8043, 1st column – 1st paragraph). Yu teaches pretreating sugar cane bagasse in dilute acid solution under moderately severe conditions, releasing sugars and other hydrolysates including volatile organic acids, furfurals and acid soluble lignin (abstract). Yu teaches preparing hydrolysate medium from bagasse hydrolysate solutions by adjusting the pH of acidic solutions with a slurry of 10 wt% of Ca(OH)2 and the gypsum precipitates were removed on No 1 Whatman filter paper (relevant to (b) filtering the aqueous solution of hydrolysates) (p.8043, 2.2. Microbial Cultures). Yu teaches adding growth nutrients to the filtrate including (per liter): 0.8 g NH4Cl, 0.5 g MgSO4 · 7H2O, 0.5 g KH2PO4, and 1 g yeast extract (relevant to (c) blending the filtrate of the filtered solution of hydrolysates) (p.8043, 2.2. Microbial Cultures). Yu teaches filtering the media through pre-sterilized membrane filter (0.2 um) before inoculation (relevant to (d) incubating blended culture media and halophilic microbes) (p.8043, 2.2. Microbial Cultures). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted filtering the hydrolysates as taught by Yu for the centrifugation method of Pais to obtain a filtrate of the filtered solution of hydrolysates, because filtering and centrifuging are equivalent methods of removing particles from a solution. Each of Pais, Koller and Yu teach a process of biosynthesizing polyhydroxyalkanoates (PHAs) on hydrolysates for generation of additional value from biomass. One of ordinary skill would reasonably expect that filtering the hydrolysate solution would predictably result in a filtrate without any suspended particles, because filtering solutions to remove particulates was known at the time of invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the blending of the filtrate with culture medium as taught by Yu with the saline culture media taught by Pais or the recycled saline culture medium taught by Koller to arrive at the claimed invention. One of ordinary skill would have reasonably expected that using filtered hydrolysate to blend into the saline culture medium would predictably result in a saline culture medium without any particulate matter from the hydrolysate, because filtering was a known method of removing particulate matter from solutions at the time of invention. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, as applied to claims 1-2, 4-5 and 8-9 above, in view of Koller, “Recycling of Waste Streams of the Biotechnological Poly(hydroxyalkanoate) Production by Haloferax mediterranei on Whey”, International Journal of Polymer Science, 2015, Volume 2015, Article ID 370164, 8 pages, as applied to claims 10, 12, and 14-16 above, and Yu et al., “Microbial utilization and biopolyester synthesis of bagasse hydrolysates”, Bioresource Technology, 2008, Vol. 99, pp. 8042-8048, as applied to claim 17 above, and further in view of Prieto et al., “Optimal operation of a protein hydrolysis reactor with enzyme recycle”, Journal of Food Engineering, 2010, Vol. 97, pp. 24-30.   
Regarding claim 18, Pais teaches chemical hydrolysis of lactose to obtain its constituent monosaccharides, glucose and galactose (p.225, 2nd column – Lactose and cheese whey hydrolysis). 
Pais does not teach hydrolyzing the organic waste with an enzyme or recycling the enzymes from the filtrate for further hydrolysis of organic waste. 
Koller teaches subjecting whey permeate to enzymatic degradation towards glucose and galactose using a Maxilact 2000 formulation (p.3, 2nd column – 2.1. Enzymatic Treatment of Whey Permeate). 
Neither Koller nor Yu teach recycling the enzymes from the filtrate for further hydrolysis of organic waste. 
However, Prieto teaches optimal operation of a protein hydrolysis reactor with enzyme recycle (title). Prieto teaches the enzymatic hydrolysis of proteins provides desirable characteristics from the food technology point of view (p.24, 1st column – Introduction). Prieto teaches the substrate was commercial whey protein concentrate (WPC) Lactalbumin 75L from Milei (Stuttgart, Germany) (p.25, 2. Materials and methods). Prieto teaches that a cyclic batch enzyme membrane reactor (CBEMR) was proposed with the aim of merging the advantages of batch (easy operation and control) and membrane recycle reactors (enzyme re-use) (p.24, 2nd column 2nd paragraph). Prieto teaches that operation of the CBEMR consisted of three steps: hydrolysis reaction, ultrafiltration of the mixture and enzyme recycle (p.25, 2. Materials and methods 1st column – 3rd paragraph). Prieto teaches that once the reaction is concluded, the reaction mixture is cooled and passed through a membrane (which retains the enzyme) and filtration takes place until the permeate volume collected is 150mL, which constitutes the first batch of hydrolysate (p.25, 2. Materials and methods 1st column – 3rd paragraph). Prieto teaches that in order to recycle the enzyme, the retenate volume (50mL) is heated up again to the operating temperature and added to a 150mL to perform a new hydrolysis reaction (p.25, 2nd column top paragraph). Prieto teaches that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an enzyme recycling step taught by Prieto after the enzymatic hydrolysis taught by Koller in place of the chemical hydrolysis method taught by Pais to arrive at the claimed invention. Each of Pais, Koller, Yu and Prieto teach processing of whey protein to a hydrolysate. One of ordinary skill in the art would have found it beneficial to re-use the enzymes in the hydrolysis process of the whey in order to continue batch-wise processing of whey for further processing into PHA, because doing so would further improve production of PHA while minimizing raw material costs. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, as applied to claims 1-2, 4-5 and 8-9 above, in view of Koller, “Recycling of Waste Streams of the Biotechnological Poly(hydroxyalkanoate) Production by Haloferax mediterranei on Whey”, International Journal of Polymer Science, 2015, Volume 2015, Article ID 370164, 8 pages, as applied to claims 10, 12, and 14-16 above, and Yu et al., “Microbial utilization and biopolyester synthesis of bagasse hydrolysates”, Bioresource Technology, 2008, Vol. 99, pp. 8042-8048, as applied to claim 17 above, and further in view of Munoz et al., EP 0622462 A1, published on November 2, 1994. 
	The teachings of Pais, Koller, and Yu are discussed above. 
Regarding claims 19 and 20, Pais, Koller and Yu do not teach extracting PHA from the separated incubated microbes with a surfactant; applying the surfactant to produce an extraction mix; centrifuging the extraction mix to produce a raw extract; washing the raw extract with water; centrifuging the washed extract; or spray drying the washed extract to obtain PHA powder. 
However, Munoz teaches a procedure for the extraction of polyhydroxyalkanoates from halophilic bacteria which contain them (title). Munoz teaches that lipid and protein contamination can be reduced in the sediment containing PHA granules by washing using water and a detergent which dissolves proteins, such as SDS (description, paragraph 0011). Munoz teaches centrifuging a culture of Haloferax mediterranei at 600 rpm for 15 min to yield a concentrated sediment, from which the supernatant is eliminated by decanting (description, paragraph 0014). Munoz teaches resuspending the sediment in 500 mL of distilled water containing 0.1% of SDS (relevant to extracting PHA from the separated incubated microbes with a surfactant – claim 19, and applying a surfactant to the separated incubated microbes to produce an extraction mix – claim 20) (description, paragraph 0015). Munoz teaches centrifuging the suspension at 2,000 rpm for 5 min, yielding a whitish compact sediment (relevant to centrifuging the extraction mix to produce a raw extract – claim 20), which is resuspended again in 500mL of water with SDS (0.1%), centrifugated as in the previous step, and resuspended again in distilled water (500 mL) (relevant to washing the raw extract with water – claim 20) and again centrifuged (relevant to centrifuging the washed extract to produce a washed extract – claim 20) (description, paragraph 0016). Munoz further teaches removing the water by decanting, and drying the resultant paste in an oven by spraying into a fluidized bed in a current of air at 70°C for approximately 2 hr, yielding some 3 g of PHA with a purity level of 98.99% (relevant to spray drying the washed extract to produce a PHA powder final product – claim 20) (description, paragraph 0017). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of extracting the PHA from the microbes to produce a PHA powder as taught by Munoz with filtering the hydrolysate solution as taught by Yu and the recycling saline culture media as taught by Koller with the method of producing PHA as taught by Pais to arrive at the claimed invention, because Munoz teaches that using a surfactant to extract the PHA is beneficial to reduce contamination and recover PHA granules with a high level of purity. Pais, Koller, Yu and Munoz all teach methods of using hydrolysates to produce polyhydroxyalkanoates from bacteria. One of ordinary skill would have found it beneficial to combine the purification steps of Munoz with the production method of Pais, Koller and Yu to obtain a highly pure PHA powder. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pais et al., “Conversion of cheese whey into poly(3-hydroxybutyrate-co-3-hydroxyvalerate) by Haloferax mediterranei”, New Biotechnology, January 2016, Vol. 33, No. 1, pp. 224-230, as applied to claims 1-2, 4-5 and 8-9 above, in view of Koller, “Recycling of Waste Streams of the Biotechnological Poly(hydroxyalkanoate) Production by Haloferax mediterranei on Whey”, International Journal of Polymer Science, 2015, Volume 2015, Article ID 370164, 8 pages, as applied to claims 10, 12, and 14-16 above, and Yu et al., “Microbial utilization and biopolyester synthesis of bagasse hydrolysates”, Bioresource Technology, 2008, Vol. 99, pp. 8042-8048, as applied to claim 17 above, and further in view of Jacquel et al., “Isolation and purification of bacterial poly(2-hydroxyalkanoates)”, Biochemical Engineering Journal, April 2008, Vol. 39, Issue 1, pp. 15-27. 
The teachings of Pais, Koller and Yu are discussed above. 
Regarding claims 21 and 22, Koller teaches the PHA granules and cell debris were separated by profiting from the different densities by centrifugation, enabling the convenient separation of PHA granules by simple skimming, and water was removed from the salty cell debris suspension by heat treatment to produce a solid material (saline fraction SF) (relevant to extracting water from said solution of nutrients to concentrate nutrients) (p.4, 1st column – 2.7. PHA Recovery). Koller further teaches the salty material (saline fraction (SF)) was resuspended and used for shaking flask experiments, where, starting from the H. mediterranei medium described above, parts of NaCl (25% or 50%, resp.) or all of it (100%) were replaced by the salty waste material SD that stemmed from a previous cultivation (p.4, 1st column – 2.9. Recycling of Salty Cell Debris (SF-Experiment)). 
Pais, Koller and Yu do not teach treating the saline culture media after microbe separation with an oxidizing chemical or recycling the treated saline culture media to the blending step. 
However, Jacquel teaches the isolation and purification of bacterial poly(3-hydroxyalkanoates) (title). Jacquel teaches that the isolation and purification of bacterial polyhydroxyalkanoates are the key step of the process profitability in the fermentation system. Jacquel teaches that surfactants such as sodium dodecyl sulfate (SDS) disrupt cells by incorporating itself into the lipid bilayer membrane (p. 18, 2.2.1.1. Digestion by surfactants). Jacquel teaches that the use of surfactant alone cannot give a high PHA purity (>97%), other agents such as hypochlorite and sodium hydroxide are needed (p.18, 2.2.1.1. Digestion by surfactants). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated the saline culture media with an oxidizing chemical such as hydrogen peroxide or sodium hypochlorite as taught by Jacquel after microbe separation before recycling the saline media as taught by Koller into the method of producing PHA as taught by Pais, because Jacquel teaches that the use of an oxidizing chemical is needed to give high PHA purity. Pais, Koller, Yu and Jacquel all teach methods of producing polyhydroxyalkanoates. One of ordinary skill in the art would have found it beneficial to combine the teachings of Jacquel with the teachings of Yu, Koller, and Pais to arrive at a method of recycling media to reduce costs of PHA production while obtaining a highly pure PHA product. 
Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636